EXHIBIT 10.45
THE JONES GROUP INC.








As of December 20, 2013




Mr. John T. McClain
The Jones Group Inc.
1411 Broadway
New York, New York 10018


Re:            Amended and Restated Amendment No. 4 to Employment Agreement


Dear John:


Reference is made to the Employment Agreement between you and The Jones Group
Inc. (the "Company") dated as of July 11, 2007, as amended (the "Employment
Agreement").  This supersedes the prior version of Amendment No. 4 to Employment
Agreement dated December 20, 2013.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.
This will confirm our agreement that, notwithstanding any provision of the
Employment Agreement to the contrary:


1.
The Company's payments of severance to you following termination of your
employment without Cause, due to death or disability or upon your resignation
for Good Reason, in each case prior to the expiration of the term of the
Employment Agreement, shall be made in a lump sum at a date determined by the
Company in its sole discretion no later than 30 days following the effective
date of your termination or resignation regardless of whether such termination
or resignation occurs prior to or following a Change in Control.



2.
For the avoidance of doubt, in lieu of the Company's obligation in respect of
your participation in benefit plans and practices during your Severance Period
under Section 6(c)(i)(iv), the Company shall make a lump sum payment to you
equal to the cost of continuing such benefits in the same manner and at the same
time as provided in Section 6(d)(v).



3.
If, at the time of your "separation from service" (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code")), (i) you are
a specified employee (within the meaning of Section 409A of the Code and using
the identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable to
you constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the

 
1411 BROADWAY, NEW YORK, NEW YORK 10018

--------------------------------------------------------------------------------

As of December 20, 2013
Page 2


Code in order to avoid taxes or penalties, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead accumulate such
amount and pay it, without interest, on the first day of the seventh month
following such separation from service.  Your right to any series of payments
under the Employment Agreement shall be treated as the right to separate
payments (as defined under Treas. Reg. Section 1.409A-2(b)(2)).  With respect to
any obligation of the Company to provide a reimbursement or in-kind benefit: (i)
such obligation shall not be subject to alienation, sale, transfer, assignment,
encumbrance, attachment or garnishment by your creditors or liquidation or
exchange for another benefit; (ii) any payments must relate to expenses incurred
during your lifetime (or during a shorter period of time specified in the
Employment Agreement); (iii) payments with respect to a calendar year may not
affect the payments in any other calendar year; and (iv) payments will be made
no later than the last day of the calendar year following the year in which the
expense is incurred.

 
 
4.
The foregoing shall not amend, impair or in any way limit your Noncompetition
and Nonsolicitation obligations (including with respect to the duration of such
obligations following the effective date of your termination or resignation) as
such obligations existed prior to giving effect to this amendment.



Except as otherwise set forth herein, the Employment Agreement is ratified and
confirmed in all respects and remains in full force and effect.


Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this Amendment and returning it to the Company in the manner directed by
the Company.


THE JONES GROUP INC.
By: /s/ Ira M. Dansky, Executive Vice President,
Secretary and General Counsel

Agreed in all respects:


EMPLOYEE:


/s/ John T. McClain



